STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                    September 15, 2015
               Plaintiff-Appellant,                                 9:10 a.m.

V                                                                   No. 320353
                                                                    Wayne Circuit Court
CHRISTOPHER DORIAN HUMPHREY,                                        LC No. 13-010073-FH

               Defendant-Appellee.


Before: WILDER, P.J., and OWENS and M. J. KELLY, JJ.

WILDER, P.J.

        The prosecution appeals as of right a circuit court order granting defendant’s motion to
dismiss the charge against him of carrying a concealed weapon (“CCW”), MCL 750.227(2). On
appeal, the prosecution argues that under the Michigan Supreme Court’s interpretation of
“firearm” under MCL 750.222(d) (providing the legal definition of “firearm” under Chapter
XXXVII of the Michigan Penal Code), the inoperability of a pistol is not a valid affirmative
defense to a CCW charge, and, therefore, the trial court erroneously dismissed defendant’s CCW
charge. We agree and reverse.

                          I. FACTS AND PROCEDURAL HISTORY

       At approximately midnight on January 7, 2012, Detroit Police Officer Johnny Strickland
was patrolling the area of St. Marys Street and McNichols Road in Detroit, Michigan, in a fully
marked police car, while accompanied by another officer. He observed defendant and another
individual walking along the street, despite the availability of a pedestrian sidewalk, which was
an offense for which Strickland was authorized to issue a ticket. The officers approached
defendant in the police vehicle, and defendant looked in their direction. When the officers
stopped and exited the car, defendant “immediately reached . . . toward his right pocket as if he
was trying to reach into his pants.” Strickland instructed defendant to place his hands in the air,
but defendant fled when Strickland approached him. Strickland told defendant to stop, advised
defendant that he was a police officer, and ran after defendant. After chasing defendant for less
than a block, Strickland caught up with him and immediately detained him, at which time
defendant attempted to reach into his right pants pocket again. After Strickland handcuffed
defendant, he frisked him in the area where defendant had reached, feeling a handgun through
defendant’s pants. Defendant did not produce a valid concealed pistol license, and the weapon
had not been visible before it was removed from defendant’s pants because “he had on two pairs

                                                -1-
of pants, [and] it was in the pants that [were] underneath the first pair.” Strickland could not
recall if he ever inspected the weapon to determine if it had been loaded or operable.

        On November 11, 2013, the trial court entered an order requiring the Detroit Police
Department to perform ballistics testing on the weapon seized from defendant in order “to
determine whether the weapon is currently operable (i.e., capable of propelling a dangerous
projective).” According to the laboratory report prepared by the Forensic Science Division of
the Michigan State Police, dated February 5, 2012, “[t]he submitted firearm did not function in
the condition it was received, [sic] due to a missing firing pin.”

         On January 6, 2014, defendant filed a motion to dismiss his CCW charge. Defendant
argued that the trial court should dismiss the CCW charge because the Michigan State Police
ballistics report indicated that the weapon seized from defendant “was missing a firing pin and,
as a result, could not be easily made operable at the time,” which demonstrated that there was
insufficient evidence to support one of the critical elements of his CCW charge. In support of his
position, defendant asserted that there previously was a split of authority regarding whether an
inoperable weapon could give rise to a CCW charge, but that subsequent cases resolved the issue
and indicated that “[a]n affirmative defense to the charge of carrying a concealed pistol can be
made by the presentation of proof that the pistol in question would not fire and could not readily
be made to fire a projectile.” Accordingly, defendant argued that no reasonable trier of fact
could find that the weapon recovered from defendant was operable and, therefore, the trial court
should dismiss the CCW charge because the weapon did not constitute a firearm under MCL
750.227(2).

       After a hearing on defendant’s motion, the trial court ruled as follows:

               Okay. I took an opportunity, I read [People v Peals, 476 Mich. 636, 638;
       720 NW2d 196 (2006)] as well as the other cases that are cited in the Criminal
       Jury Instruction 11.6 because I thought that they would be helpful. My main issue
       with [Peals] is that it makes it clear time and time again that it applies to felon[-
       ]in[-]possession and felony[-]firearm.

               I tend to agree with you[,] [prosecutor], that if there was a CCW charge
       within that particular case[,] it probably would have applied it. However,
       throughout it’s [sic] holding it distinguishes between the CCW charges and
       felon[-]in[-]possession and felony[-]firearm. So I think this is a call that, for
       another court. I’m going to dismiss this case.

               I think that ultimately the Court of Appeals or the Michigan Supreme
       Court has to clarify whether or not [their] new found opinion with respect to
       operability under firearms further extends to CCW. ‘Cause I haven’t seen
       anything in the case law saying that it doesn’t. Other than the [Peals] case, which
       is very clearly [sic] applies to felony[-]firearm and felon[-]in[-]possession.

               So you’re probably right. And the Court’s going to get there eventually. I
       just don’t think that they’ve done it yet. And this might be the case to do it. So,
       I’m going to dismiss it.

                                               -2-
Accordingly, on January 28, 2014, the trial court entered an order dismissing the CCW charge
for the reasons stated on the record.

                                 II. STANDARDS OF REVIEW

       This Court “review[s] for an abuse of discretion a trial court’s decision on a motion to
dismiss,” People v Stone, 269 Mich. App. 240, 242; 712 NW2d 165 (2005) (citations omitted),
which occurs “when [the trial court’s] decision falls outside the range of principled outcomes,”
People v Nicholson, 297 Mich. App. 191, 196; 822 NW2d 284 (2012). However, this Court
reviews de novo questions of law associated with a motion to dismiss a charge. People v Owen,
251 Mich. App. 76, 78; 649 NW2d 777 (2002); People v Kevorkian, 248 Mich. App. 373, 383; 639
NW2d 291 (2001). Additionally, “[q]uestions of statutory construction are reviewed de novo.”
People v Campbell, 289 Mich. App. 533, 535; 798 NW2d 514 (2010).

    III. FOR CHARGES BROUGHT UNDER CHAPTER XXXVII OF THE MICHIGAN PENAL
                CODE, THE OPERABILITY OF A PISTOL IS NOT RELEVANT

        The prosecution charged defendant with violating MCL 750.227(2), which provides:

        (2) A person shall not carry a pistol concealed on or about his or her person, or,
        whether concealed or otherwise, in a vehicle operated or occupied by the person,
        except in his or her dwelling house, place of business, or on other land possessed
        by the person, without a license to carry the pistol as provided by law and if
        licensed, shall not carry the pistol in a place or manner inconsistent with any
        restrictions upon such license.

At the time of the offense, MCL 750.222(e) defined the term “pistol”1 as “a loaded or unloaded
firearm that is 30 inches or less in length, or a loaded or unloaded firearm that by its construction
and appearance conceals itself as a firearm.”2 Additionally, at the time of the offense, the term
“firearm,” which applied to all of Chapter XXXVII of the Michigan Penal Code, meant: “[A]
weapon from which a dangerous projectile may be propelled by an explosive, or by gas or air.
Firearm does not include a smooth bore rifle or handgun designed and manufactured exclusively
for propelling by a spring, or by gas or air, BBs not exceeding .177 caliber.” MCL 750.222(d).



1
  Under 2012 PA 242, MCL 750.222 was amended, effective January 1, 2013. Although the
definition of “pistol” was changed slightly, to change the maximum length of a pistol from 30
inches to 26 inches, the definition of “firearm” remained the same. However, MCL 750.222,
including the definition of “firearm,” was recently amended under 2015 PA 26, effective July 1,
2015, and 2015 PA 28, effective August 10, 2015. “[A] statute is presumed to operate
prospectively unless [a] contrary intent is clearly manifested,” but “an exception to this general
rule is recognized if a statute is remedial or procedural in nature.” People v Conyer, 281 Mich
App 526, 529; 762 NW2d 198 (2008) (quotation marks and citation omitted).
2
 The definition of pistol found in MCL 750.222(e) is applicable to all the crimes defined in
Chapter XXXVII of the Michigan Penal Code, i.e., MCL 750.222 through MCL 750.239a.


                                                -3-
       As recognized in People v Brown, 249 Mich. App. 382, 384; 642 NW2d 382 (2002), “this
Court . . . accorded various meanings to the statutory term ‘firearm,’ depending on the specific
offense with which the defendant has been charged.” Thus, while an inoperable weapon was
found by this Court to qualify as a “firearm” for purposes of MCL 750.227b [possession of a
firearm during the commission of a felony (“felony-firearm”)], and MCL 750.224f [felon in
possession of a firearm (“felon-in-possession”)], Brown, 249 Mich. App. at 384-385, this Court
has also held that the fact that a pistol was inoperable afforded a defendant an affirmative
defense to a CCW charge:

       This Court has . . . held that a pistol, as defined under the concealed weapons
       statute, must be operable. People v Gardner, 194 Mich. App. 652; 487 NW2d 515
       (1992). That is, the pistol must be capable of propelling the requisite-sized
       dangerous projectile or of being altered to do so within a reasonably short time.
       Id., p 654; People v Huizenga, 176 Mich. App. 800, 806; 439 NW2d 922 (1989).
       An affirmative defense to a charge of carrying a concealed pistol can be made by
       the presentation of proof that the pistol would not fire and could not readily be
       made to fire. Gardner, supra. [People v Parr, 197 Mich. App. 41, 45; 494 NW2d
       768 (1992).]

Consistent with this case law, subsequent opinions issued by this Court, and both the former and
current versions of the model criminal jury instructions, recognized that an inoperable handgun
does not constitute a “firearm” for purposes of the CCW statute, and that a defendant is not
guilty of CCW when the gun is completely unusable and cannot be easily made operable. See,
e.g., Brown, 249 Mich. App. at 384; M Crim JI 11.6; CJI2d 11.6.

        However, in Peals, 476 Mich. at 638, the Michigan Supreme Court considered whether
the defendant possessed a “firearm,” as defined in MCL 750.222(d), and, therefore, was properly
convicted of felon-in-possession, MCL 750.224f(1), and felony-firearm, MCL 750.227b. The
Supreme Court held:

       [T]he text of the statutory definition indicates that a weapon is a firearm if it is the
       type of weapon that was designed or intended to propel a dangerous projectile by
       an explosive, gas, or air. The definition describes the category of weapons that
       constitute a “firearm,” but it does not prescribe a requirement that the weapon be
       “operable” or “reasonably or readily repairable.” In other words, the design and
       construction of the weapon, rather than its state of operability, are relevant in
       determining whether it is a “firearm.” [Id. at 638.]

Thus, the Supreme Court concluded, “the statute requires only that the weapon be of a type that
is designed or intended to propel a dangerous projectile.” Id. at 642. The Supreme Court noted
in its analysis that this Court has attributed different meanings to the term “firearm,” depending
on the charged offense:

       [T]he Court of Appeals has held, after [People v] Hill, [433 Mich. 464; 446 NW2d
       140 (1989),] that proof of operability is not required to establish the offense of
       felon in possession of a firearm. In [Brown, 249 Mich. App. 382], the Court of
       Appeals noted that various meanings had been accorded to the term “firearm,”

                                                 -4-
       depending on the offense with which the defendant had been charged. In the
       context of the concealed weapons statute, MCL 750.227, the Court of Appeals
       had held that an inoperable handgun was not a “firearm.” See [Parr, 197 Mich
       App at 45;] [Gardner, 194 Mich. App. at 654;] and [Huizenga, 176 Mich. App. at
       804-805]. But in the context of the felony-firearm statute, the Brown Court noted
       that Court of Appeals case law does not require proof of operability. See [People
       v Thompson, 189 Mich. App. 85; 472 NW2d 11 (1991)]; [People v Garrett, 161
Mich. App. 649; 411 NW2d 812 (1987)]; and [People v Poindexter, 138 Mich. App.
322; 361 NW2d 346 (1984)]. The Brown Court concluded “that the Thompson
       analysis, first applied to felony-firearm cases, should also be applied to felon[-
       ]in[-]possession cases.” Brown, 249 Mich. App. at 384-385. [Peals, 476 Mich. at
       647-648 (emphasis added).]

Additionally, although an apparent secondary consideration, the Supreme Court also noted that
its interpretation of the statutory definition was consistent with this Court’s existing case law
regarding the specific offenses at issue in that case:

       As discussed, we believe the statutory definition of “firearm” is clear. MCL
       750.222(d) plainly provides that a weapon is a firearm if it is the type of weapon
       that propels dangerous projectiles by an explosive or by gas or air. Moreover, as
       noted earlier, the existing Court of Appeals case law provides that inoperability is
       not a defense to either felony-firearm or felon in possession of a firearm. [Id.]

        Although the Supreme Court made no specific pronouncement that its interpretation of
the term “firearm” under MCL 750.222(d) was applicable in all firearms cases, nevertheless, the
clear implication is that, given the plain language of the statute, the Supreme Court’s
construction of the term “firearm” is the only viable interpretation of the term as it concerns all
the crimes defined in MCL 750.222 through MCL 750.239a. Id. at 655; see People v Lewis, 302
Mich. App. 338, 341-342; 839 NW2d 37 (2013) (“When the statutory language is plain and
unambiguous, the Legislature’s intent is clearly expressed, and judicial construction is neither
permitted nor required.”). Thus, in the instant case, the trial court was bound by the Michigan
Supreme Court’s pronouncement in Peals that the definition of “firearm” in MCL 750.222(d)
was “clear” and “plain[],” Peals, 476 Mich. at 655, and that “the design and construction of the
weapon, rather than its state of operability, are relevant in determining whether [the weapon] is a
‘firearm,’ ” id. at 638. This Court is also bound by Peals, and we hold that Peals overruled
Gardner’s holding that the inoperability of a pistol is an affirmative defense to a CCW charge.
Gardner, 194 Mich. App. at 654-655.

                                       IV. CONCLUSION

         “[A] trial court’s misapplication or misunderstanding of the law in reaching its decision .
. . may constitute an abuse of discretion.” People v Cress, 250 Mich. App. 110, 149; 645 NW2d
669 (2002), rev’d on other grounds 468 Mich. 678 (2003). Here, the trial court abused its
discretion by granting defendant’s motion to dismiss the CCW charge because, under Peals, the




                                                -5-
operability of a firearm is not relevant to firearms offenses under Chapter XXXVII of the
Michigan Penal Code, and the inoperability of a pistol is no longer a valid affirmative defense to
a CCW charge.3

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                            /s/ Kurtis T. Wilder
                                                            /s/ Donald S. Owens
                                                            /s/ Michael J. Kelly




3
  The new definition of “firearm” under 2015 PA 28 supports our conclusion that operability is
no longer a defense to a CCW charge. Under the new definition, a “ ‘[f]irearm’ means any
weapon which will, is designed to, or may readily be converted to expel a projectile by action of
an explosive.” MCL 750.222(e) (emphasis added). This definition, like the former definition
interpreted by the Michigan Supreme Court in Peals, “describes the category of weapons that
constitute a ‘firearm,’ but . . . does not prescribe a requirement that the weapon be ‘operable’ or
‘reasonably or readily repairable,’ and indicates that “the design and construction of the weapon .
. . are relevant in determining whether it is a ‘firearm.’ ” Peals, 476 Mich. at 638. Thus, we
conclude that the reasoning employed in Peals is still viable under the amended definition. See
also id. at 642 (“[T]he statute requires only that the weapon be of a type that is designed or
intended to propel a dangerous projectile.” [Emphasis added.]).


                                                -6-